In this public records mandamus case the relator, Donald L. Richard, Sr., sought to compel the respondent, Cleveland Police Department, Division of E.M.S., to produce copies of its Emergency Medical Service Incident Report of January 25, 1987, relating to Neil Baldwin. The respondent complied by releasing an unredacted copy of the incident report to Richard and moved to dismiss on the grounds of mootness. Richard filed his own motion for summary judgment and opposed the respondent's motion to dismiss on the grounds that the copies were not certified as he had requested and that the court should have scheduled a time for his representative to compare the released copies with the originals.
R.C. 149.43 does not specify that the released copies must be certified, nor does it mandate that the court must allow the relator or his representative to compare copies with originals. Therefore, Richard has no clear legal right to the further relief requested. By releasing the copies, the respondent has completely fulfilled its duty, and Richard has received the relief to which he is entitled. This case is now moot. Accordingly, Richard's motion for summary judgment is denied. The respondent's motion to dismiss is granted, and the petition for writ is dismissed. Respondent to pay costs.
Judgment accordingly.
DAVID T. MATIA, C.J., and DYKE, J., concur. *Page 379